DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 3/17/2022 has been accepted and entered. Accordingly, claims 1, 3-4, 7-8, 11, 13-14 and 17-18 have been amended. Claims 2 and 12 are canceled. New claims 21-22 are added. 
Claims 1, 3-11 and 13-22 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 12 to 19 of the Amendment filed 3/17/2022, with respect to claims 1, 3-11 and 13-22, in conjunction with amendments “starting a timer and determining, before the timer expires, whether a first Link Aggregation Control Protocol (LACP) data unit (LACPDU) packet from a second network device is received, wherein the first LACPDU packet indicates that a second aggregation port of the second network device is in the collecting and distributing state, and wherein the first aggregation port of the first network device is coupled to the second aggregation port of the second network device through an aggregated link in a network running LACP; switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux machine and to not send and receive the packets using the first aggregation port of the first network device; determining, before the timer expires, that the first LACPDU packet from the second network device is received; and switching, by the first network device, a state of the mux machine from the collecting and distributing state to a double-port collecting and distributing state when the first LACPDU packet is received, wherein the double-port collecting and distributing state indicates that both the first aggregation port and the second aggregation port are in the collecting and distributing state” has been fully considered and are persuasive. Therefore, rejections of claims 1, 3-11 and 13-22 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “starting a timer and determining, before the timer expires, whether a first Link Aggregation Control Protocol (LACP) data unit (LACPDU) packet from a second network device is received, wherein the first LACPDU packet indicates that a second aggregation port of the second network device is in the collecting and distributing state, and wherein the first aggregation port of the first network device is coupled to the second aggregation port of the second network device through an aggregated link in a network running LACP; switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux machine and to not send and receive the packets using the first aggregation port of the first network device; determining, before the timer expires, that the first LACPDU packet from the second network device is received; and switching, by the first network device, a state of the mux machine from the collecting and distributing state to a double-port collecting and distributing state when the first LACPDU packet is received, wherein the double-port collecting and distributing state indicates that both the first aggregation port and the second aggregation port are in the collecting and distributing state” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Chhabra et al. (U.S Patent Application Publication No. US 2017/0063672 A1), which is directed to a Multi-Chassis LAG system; and teaches that implementing a multiplexor (mux) machine implemented by a switch/first network device; when switch/network device/ the first network device determines a mux machine port status of 
	Chen et al. (WIPO Patent Application Publication No. EP 2613478 A1), which is directed to Mux machine system; and teaches that start a timer of a Mux machine and 
	Iyer et al. (U.S Patent Application Publication No. US 2017/0289018 A1), which is directed to a link aggregation control protocol (LACP) system; and teaches that mux state machines 810 in the corresponding mux 816A of the first switch 802A and the mux 818B of the second switch 802B is entering (e.g., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (e.g., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 806C, 806D illustrated by the dotted link lines and, mux state machines 910 of mux 914A of the first switch and mux 912B of the second switch is entering (e.g., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (e.g., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 906A, 906B illustrated by the dotted link lines; the COLLECTING/ DISTRIBUTING state comprises the mux state machine is configured to enable frame collection (e.g., send and receive) packets and, 
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “starting a timer and determining, before the timer expires, whether a first Link Aggregation Control Protocol (LACP) data unit (LACPDU) packet from a second network device is received, wherein the first LACPDU packet indicates that a second aggregation port of the second network device is in the collecting and distributing state, and wherein the first aggregation port of the first network device is coupled to the second aggregation port of the second network device through an aggregated link in a network running LACP; switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux machine and to not send and receive the packets using the first aggregation port of the first network device; determining, before the timer expires, that the first LACPDU packet from the second network device is received; and switching, by the first network device, a state of the mux machine from the collecting and distributing state to a double-port collecting and distributing state when the first LACPDU packet is received, wherein the double-port collecting and distributing state indicates that both the first aggregation port and the second aggregation port are in the collecting and distributing state” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414